Citation Nr: 0121521	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to October 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this issue in May 1995 and April 1997.  In 
November 1999, the Board issued a decision denying an 
evaluation in excess of 30 percent for PTSD.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, which the Court granted in January 2001.  
In the joint motion for remand, the parties noted that 
identified medical records were not of record.  The parties 
concurred that as a result of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000) (VCAA), the veteran's claim 
must be remanded for further development, citing to VCAA.  

The case has been returned to the Board for further appellate 
review consistent with the joint motion.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

In September 1995, pursuant to the Boards May 1995 remand, 
the RO requested Dr. McAdoo's treatment records.  In July 
1998, Dr. McAdoo provided a one-page letter essentially 
advising that the veteran continued to have PTSD, which was 
not anticipated to resolve anytime in the near future.  The 
Board finds that further development of that claim is 
necessary.  

The Board notes that at his personal hearing, the veteran 
testified that he was receiving Social Security 
Administration (SSA) benefits.  Transcript at 10 (August 
1992). However he stated that entitlement to such was not 
based on a disability.  Id.

Accordingly, the case is REMANDED for the following:

1.  The RO shall comply with the joint 
motion for remand.

2.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him 
specifically for PTSD since 1991.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder, 
to include the records of treatment 
provided by Dr. McAdoo.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining.

3.  The veteran and his representative 
are advised to submit records of 
treatment from Dr. McAdoo.  The parties 
are informed that past attempts to obtain 
complete records have not been 
successful.

4.  If there is any outstanding relevant 
or probative evidence, the parties are 
ordered to submit that evidence to the 
RO.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  Thereafter, the RO should review the 
claim of entitlement to the evaluation of 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

